Exhibit 10.20

DOMINO’S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

(2010 AMENDMENT AND RESTATEMENT)

The following sets forth the terms and conditions of the Domino’s Pizza, Inc.
Senior Executive Annual Incentive Plan (2010 Amendment and Restatement).

 

1. Purpose

The purpose of the Plan is to advance the interests of the Company and its
subsidiaries by enhancing the ability of the Company and its subsidiaries to
attract and retain management and employees who are in a position to make
significant contributions to the success of the Company and its subsidiaries and
to reward such individuals for their contributions.

 

2. Defined Terms

In the Plan, the following terms have the following meanings:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly, controls or is controlled by or is under common control
with such Person.

(b) “Award” means an award under the Plan. All Award payments shall be in cash.

(c) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

(d) “Committee” means the compensation committee of the board of directors of
the Company, as such committee is from time to time constituted and which, for
purposes of meeting certain requirements of Section 162(m) of Code and any
regulations promulgated thereunder (including Treas. Regs.
Section 1.162-27(e)(3)), may be deemed to be any subcommittee of the Committee
to which the Committee has delegated its duties and authority under the Plan
consisting solely of at least two “outside directors,” as defined under
Section 162(m) of the Code and the regulations promulgated thereunder.

(e) “Company” means Domino’s Pizza, Inc. and any successor.

(f) “Participant” means, with respect to each Performance Period, each executive
officer and other senior employee of the Company or any of its subsidiaries who
is selected by the Committee to participate in the Plan with respect to such
Performance Period.

(g) “Performance Measure” means an objectively determinable measure of
performance relating to any of the following (determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof):
(i) sales; revenues; assets; expenses; net income; earnings before or after
deduction for all or any portion of interest, taxes, depreciation, amortization
or other items, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; network
deployment; sales of particular products or services; customer acquisition,
expansion and retention; or any combination of the foregoing; or
(ii) acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations;
recapitalizations, restructurings, financings (issuance of debt or equity) and
refinancings; transactions that would constitute a change of control; or any
combination of the foregoing. A Performance Measure need not be based upon an
increase, a positive or improved result or avoidance of loss. A Performance
Measure shall be determined in accordance with Section 4.1.

(h) “Performance Period” means the period over which performance with respect to
an Award is to be measured.

(i) “Person” means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group.



--------------------------------------------------------------------------------

(j) “Plan” means this Domino’s Pizza, Inc. Senior Executive Annual Incentive
Plan as amended and in effect from time to time.

 

3. Administration and Amendment

3.1. Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority to: (a) determine the Participants for any
Performance Period, (b) determine the amount of the minimum, target, maximum or
other opportunity amounts under any Award, (c) determine, modify or waive the
terms and conditions of each Award; and (d) interpret the Plan and any terms and
conditions associated with any Award and to decide any questions and settle all
controversies and disputes that may arise in connection with the Plan or any
Award. In the case of any Award intended to be eligible for the
performance-based compensation exception under Section 162(m) of the Code, the
Committee will exercise its discretion consistent with qualifying Awards for
that exception. Determinations of the Committee made under the Plan shall be
conclusive and shall bind all parties.

3.2. Amendment. The Committee may amend, suspend or discontinue the Plan at any
time or times, subject to shareholder approval if so required by applicable law
(including the Code) or stock exchange rules. No such amendment shall adversely
affect the rights of any Participant as to any Award opportunity previously
granted under the Plan without the consent of the affected Participant.

 

4. Establishment of Award Opportunities and Performance Goals

4.1. In General. The Committee shall determine, in respect of each Award
opportunity, the Performance Period over which performance in respect of such
Award opportunity is to be measured, the Performance Measures to be used in
measuring performance, and for each level of possible achievement under the
Performance Measures so established, the Award amount (or the maximum Award
amount) to be paid to each Participant. Except as the Committee otherwise
determines and subject to the provisions of the Plan, the foregoing
determinations shall be established not later than 90 days after the
commencement of the Performance Period (or, in the case of a Performance Period
of less than 12 months’ duration, not later than by the end of the first 25% of
such period).

4.2. Maximum Award Amount. The maximum amount that may be paid to any
Participant under any Award or Awards for any fiscal year or portion thereof
shall be $5,000,000.

4.3. No Right to Participate. Nothing in the Plan shall be deemed to create any
obligation on the part of the Committee to select any executive officer or
senior employee as a Participant for any Performance Period, or to confer upon
any Participant in the Plan the right to remain a Participant in the Plan on the
same terms or conditions, or at all, for any subsequent Performance Periods.

 

5. Payment of Awards

Payment of any Award shall be made, if at all, not later than by March 15 of the
calendar year following the calendar year in which or with which ends the
applicable Performance Period. In the case of an Award intended to qualify for
the performance-based compensation exemption under Section 162(m) of the Code,
no payment shall be made unless the Committee shall first have certified
achievement of the applicable Performance Measures at a level sufficient to
support the payment of such amount, based on the terms of the Plan and the
determinations established by the Committee pursuant to Section 4.1 above.

 

6. Operation of the Plan

6.1. Compliance with Applicable Law. As a condition of participating in the
Plan, each Participant agrees to comply with all applicable laws and agrees to
furnish to the Company all information and undertakings as may be required to
permit compliance by the Company with applicable law.

6.2. Withholding. The Company may withhold from any payment under the Plan all
taxes and other assessments, if any, determined by the Company to be required to
be withheld.



--------------------------------------------------------------------------------

7. Merger or Combination.

If (a) the Company merges into or combines with any other entity and,
immediately following such merger or combination, any Person or group of Persons
acting in concert holds 50% or more of the voting power of the entity surviving
such merger or combination (other than any Person or group of Persons which held
50% or more of the Company’s voting power immediately prior to such merger or
combination or any Affiliate of any such Person or member of such group);
(b) any Person or group of Persons acting in concert acquires 50% or more of the
Company’s voting power; or (c) the Company sells all or substantially all of its
assets or business for cash or for securities of another Person or group of
Persons (other than to any Person or group of Persons which held 50% or more of
the Company’s total voting power immediately prior to such sale or to any
Affiliate of any such Person or any member of such group), then, unless the
Committee provides for the continuation or assumption of some or all unpaid
Awards or for the grant of new awards in substitution therefor (which need not
be payable in cash) by the surviving entity or acquiror, in each case on such
terms and subject to such conditions as the Committee may determine, with
respect to any Award that is not so assumed or continued: (i) the then current
Performance Period shall be deemed to end on the last day which is the last day
of a fiscal quarter occurring on or prior to the effective date of the merger,
combination or sale (or if the Committee in its sole discretion determines that
it can make a reasonable determination of performance through such effective
date, the current Performance Period shall be deemed to end on such effective
date); (ii) the target Award amounts shall be prorated (to the extent proration
would be applicable to such amount) for the number of days in such shortened
Performance Period; and (iii) the amount of any so prorated Awards for such
shortened period shall be determined and the Company shall pay, within twelve
months following the effective date of such transaction (but in no event later
than March 15 of the calendar year following the calendar year containing the
effective date of such transaction), such prorated Award to each Participant in
respect of such shortened Performance Period.

 

8. Termination of Employment

If a Participant ceases to be employed by the Company or any of its Subsidiaries
prior to the end of any Performance Period as a result of resignation, dismissal
or any other reason, the Participant shall immediately cease to participate in
the Plan and shall not be entitled to receive any payment for any Award in
respect of such Performance Period.

 

9. Rights of Participants

9.1. No Right to Continue as Officer or Employee. Neither the adoption of the
Plan nor the selection of any Participant as a Participant shall confer any
right to continue as an officer or employee of the Company or any of its
subsidiaries, or affect in any way the right of the Company or any of its
subsidiaries to terminate the Participant’s employment at any time. Neither any
period of notice, nor any payment in lieu thereof, upon termination of
employment shall be considered as extending the period of employment for the
purposes of the Plan.

9.2. No Trust or Fiduciary Relationship. Nothing contained herein shall be
deemed to create a trust of any kind or any fiduciary relationship between the
Company and any Participant or be construed as requiring the Company or any
subsidiary or affiliate of the Company to establish a trust or otherwise to set
aside assets to fund the payment of Awards hereunder. A Participant’s right to
receive payment from the Company in respect of any Award shall be no greater
than the right of any unsecured general creditor of the Company.

9.3. No Assignment by Participants. The interest of any Participant under the
Plan or in any Award shall not be transferable or alienable by such Participant
either by pledge, assignment or in any other manner, except that in the event of
a Participant’s death following the completion of a Performance Period but prior
to the payment of an Award with respect to such Performance Period it shall
inure to the benefit of and be binding upon the Participant’s estate (or
beneficiary if one has been designated to the Company in writing prior to such
death).

 

10. Miscellaneous

10.1. Severability. Any term or provision of the Plan that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, it is the intent of
the Company that such provision



--------------------------------------------------------------------------------

will be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law.

10.2 Certain Adjustments. In respect of an Award intended to qualify for the
performance-based compensation exemption under Section 162(m) of the Code, the
Committee may establish, not later than by the deadline for establishing the
determinations under Section 4.1 above, objectively determinable and automatic
adjustments that shall apply to the measurement of performance under such Award
upon the occurrence of such events (not within the discretion of the Company or
its subsidiaries) as the Committee shall also have established by such deadline.
For example, but without limitation, the Committee under authority of this
Section 10.2 could establish at or prior to the grant of a timely granted Award
opportunity intended to qualify for the performance-based compensation exemption
under Section 162(m) of the Code that any measure of earnings applicable to such
Award would automatically be adjusted to take into account an applicable change
in GAAP that applies to the Performance Period. With respect to Awards not
intended to qualify for the performance-based compensation exemption under
Section 162(m) of the Code, the Committee may make such adjustments to the
measures of performance, and at such time or times, as it determines in its
discretion.

10.3. Governing Law. The Plan and all actions arising in whole or in part under
or in connection herewith, will be governed by and construed in accordance with
the domestic substantive laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

 

11. Effective Date of Plan

The Plan as herein amended and restated shall apply to all Award opportunities
granted after January 1, 2010. No payment of an Award granted under this amended
and restated Plan shall take effect unless and until the Plan shall have been
approved by the Company’s shareholders in accordance with Section 162(m) of the
Code.